255 F.2d 930
Henry George THOMAS, alias H. T. Holland,v.UNITED STATES FEDERAL PAROLE BOARD and C. H. Looney, Warden,United States Penitentiary, Leavenworth, Kansas.
No. 5840.
United States Court of Appeals Tenth Circuit.
May 14, 1958.

Appeal from the United States District Court for the District of Kansas.
Before BRATTON, Chief Judge, and PHILLIPS and BREITENSTEIN, Circuit judges.
PER CURIAM.  Appeal dismissed on motion of appellant.


1
No appearance for appellant.


2
William C. Farmer, U.S. Atty., and E. Edward Johnson, Asst. U.S. Atty., Topeka, Kan., for appellee.